         Case 1:20-cv-00521-GHW Document 21 Filed 08/03/20 Page 1 of 2

                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 8/3/20
PRINYAH GODIAH NMIAA PAYNES EL-
BEY,

                                 Plaintiff,
                                                                   1:20-cv-0521 (GHW)
                     -against-
                                                                         ORDER
CUBESMART SELF STORAGE,
CUBESMART STORE 0558, and
CUBESMART CORP.,

                                 Defendants.

GREGORY H. WOODS, United States District Judge:

        On May 13, 2020, Defendants filed a motion to compel arbitration. Dkt. No. 8. The Court

set a deadline of June 13, 2020 for Plaintiff to file her opposition. Dkt. No. 9.

        On June 8, 2020, the Court held a conference in this case. After discussing, among other

topics, the motion to compel arbitration, the Court extended the deadline for Plaintiff to file her

opposition to Defendants’ motion to compel arbitration to July 8, 2020. Dkt. No. 14. As of July 17,

2020, the Court still had not received her opposition, so the Court directed Plaintiff to submit her

opposition forthwith, and in no event later than August 1, 2020. Dkt. No. 15.

        On July 31, 2020, Plaintiff submitted a letter to the Court. Dkt. No. 20. However, this

letter is an exact copy of the letter Plaintiff submitted to the Court on May 29, 2020. Dkt. No. 10.

It is not an opposition to Defendants’ motion to compel arbitration. Plaintiff is directed to file her

opposition forthwith, and in no event later than August 24, 2020. Defendants’ reply, if any is due

no later than August 31, 2020.

        The Court notes that on July 21, 2020, Defendants filed a letter reply in further support of

their motion to compel arbitration, even though Plaintiff had not yet filed her opposition with the

Court. Dkt. No. 16. In the reply, Defendants argued: “It should be noted that the document is
          Case 1:20-cv-00521-GHW Document 21 Filed 08/03/20 Page 2 of 2



unsigned, and does not contain a declaration under the penalty of perjury that the statements made

therein are true. See F.R.C.P. Rule 11. As such, even if the document is filed with the Court, the

Court must dismiss the arguments in their entirety.” Id. at 2. When filing her opposition, Plaintiff

must ensure that it is signed and that any factual assertions in support of her opposition are properly

set forth in an affidavit or declaration sworn under penalty of perjury. In filing her opposition and

presenting the relevant facts in a sworn affidavit or declaration, Plaintiff may seek the assistance of

the NYLAG Legal Clinic for Pro Se Litigants in the Southern District of New York. The

clinic’s contact information is available at https://www.nysd.uscourts.gov/attorney/legal-assistance.

        SO ORDERED.

 Dated:    August 3, 2020                                   _____________________________________
                                                                   GREGORY H. WOODS
                                                                  United States District Judge




                                                   2
